Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the application from 8/3/22 are acknowledged.  The previous 112(b) rejections of claims 1, 6-18 from the non-final office action dated 5/3/22 are withdrawn, however new 112(b) rejections are provided below.  
The amendment filed 8/3/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 22 recites “a first level of the toothing orthogonally from a periphery of a fellow on the upper side of the arms; and a second level of toothing projecting orthogonally from a periphery on the lower side of the arms” which is not supported by the written description nor by the figures as there is no periphery on both the upper and lower sides of the arms as described.  There is described and shown periphery of a felloe and a hub, but not a periphery on the lower and upper side of the arms that includes a toothing.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the micromechanical part is hollow and has a volume forming several perfectly referenced functional levels able to directly comprise a pivot axis” and it is unclear how the volume comprises a pivot axis in that is unclear whether is considered that the hollow part of the part is forming the pivot axis or the solid part is forming the pivot axis as well as what is considered to be a volume, and further “able to” makes it unclear if the micromechanical part must have a pivot axis as a limitation or not.  
Claim 16 recites the limitations “a first level of the plurality of functional levels comprises a first discoid plate comprising a first hole, wherein the first hole cooperates with an arbor, wherein from the first level extends a first hub, coaxially to the first hole, from a periphery of the toothing connected to the first hub, wherein the hollow of the first level is at least partially filled with a second material, wherein a second level of the plurality of functional levels comprises a second discoid plate comprising a second hole, wherein the second hole communicates with the first level, wherein from the second level extends a second hub, coaxially to the second hole, connecting plurality of arms to a felloe, wherein a second toothing projects orthogonally from a periphery of the felloe”.  It is unclear whether these limitations are the same as the limitations introduced by claim 1 from which claim 16 depends, or new limitations as they are introduced within claim 16 and not referenced back to claim 1 with “said” or “the”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cusin et al. (US 20120199996 A1), hereinafter Cusin, in view of Genolet et al.  (EP 2405301 A1), hereinafter Genolet.
Regarding Claim 1, Cusin discloses a micromechanical part in one piece, comprising: a synthetic carbon allotrope based material (par. 0030) in a layer of thickness between 0.2pm and 20pm (par. 0047), the layer having a height greater than the thickness of the layer of synthetic carbon allotrope based material (par. 0047), wherein the micromechanical part is hollow (par. 0063), and an external surface of the micromechanical part in one piece includes at least one toothing (par. 0049), the micromechanical part in one piece having a level of the synthetic carbon allotrope based material which includes a discoid plate [13] and a hole [18] (par. 0049, fig. 9) and  including a level that extends a hub, coaxially to the hole, connecting plurality of arms to a felloe, and a toothing of the at least one toothing projects orthogonally from a periphery of the felloe (par. 0049) and wherein the hollow of the micromechanical piece at least partially filled with a second material (par. 0067) formed projecting from a height of the external surface to form an additional functional element of the micromechanical part (par. 0072).  Cusin also discloses the micromechanical component include a hollow part [3, 23] (par. 0063 “hollow of cavity 3) with a volume forming several perfectly referenced functional levels (fig. 20, as compared to fig. 15 of the present application) able to directly comprise a pivot axis (fig. 9, par. 0049 “cooperation, for example, with a pivot pin”)
Cusin does not disclose the synthetic carbon allotrope based material forms a plurality of functional levels. Instead, Cusin discloses forming a substrate consisting of a negative cavity (figs. 1 and 2) which results in a single level micromechanical part in one piece (fig. 8).
Genolet discloses a method for forming substrate molds with multiple levels of negative cavities (figs. 11-13) with application for many multi-level timepieces (par. 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Genolet in forming a substrate mold with multiple levels of negative cavities with the micromechanical part of Cusin as it teaches a means for forming multi-level timepiece components, and adding additional levels to the micromechanical part of Cusin is already disclosed within Cusin to advantageously allow for an additional functional element such as a toothing, hole, or shoulder that may act in cooperation with an additional member (par. 0078).
Regarding Claim 19, Cusin further discloses that the second material comprises a metal alloy (par. 0067).
Regarding Claim 20, Cusin does not disclose that the first and the second level, together, have a height in a range of from 20 to 1000 µm.  However, Cusin does disclose that a height of a single level be between 10 to 500 µm (par. 0047).  Accordingly, as part of the combination of Cusin and Genolet discussed above in claim 1 it would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replicate the height of the functional level disclosed by Cusin with the added functional level thereby making it obvious to have a height of the first and second level in a range from 20 to 1000 µm.
Regarding Claim 21, Cusin does not disclose that the micromechanical part comprises three levels of toothing across its height.  However, Cusin does disclose two levels of toothing across its height (par. 0078, fig. 21) and a toothing on each level.    Accordingly, as part of the combination of Cusin and Genolet discussed above in claim 1 it would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replicate the toothing on each functional level of the micromechanical part, resulting in three levels of toothing across its height when having the at least two levels of the carbon allotrope layer and the level formed by the second material as created by the combination of Cusin and Genolet put forth in claim 1.  
Regarding Claim 23, Cusin further discloses that the micromechanical part forms all or part of a dial (par. 0033 “part of the exterior of the watch”).
Regarding Claim 24, Cusin further discloses that the micromechanical part forms all or part of a wheel set (par. 0033).
Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. Cusin does disclose a hollow part that is formed which has a volume forming several perfectly referenced functional levels able to directly comprise a pivot axis, and the additional other structural features incorporated into claim 1 were those previously rejected in claims 2-5 in the non-final office action dated 5/3/22 and do not overcome the rejection to claim 1.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833